Citation Nr: 0401589	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1988 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
RO.  

(As set forth hereinbelow, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.)  


REMAND

The veteran requested and was granted a hearing before a 
Veterans Law Judge (VLJ) at the RO that was to take place in 
August 2003.  One day before the hearing, the veteran called 
the RO to indicate that he would not be able to attend due to 
illness.  He indicated a desire to have the hearing 
rescheduled.  

A review of the record reveals that a new hearing date was 
not set.  The veteran must be afforded an opportunity to 
appear in person before a VLJ at the RO before the Board 
addresses the issue on appeal.  

Although the veteran has expressed a desire to be granted 
service connection for PTSD, the Board is of the opinion that 
the veteran desires service connection for an acquired 
psychiatric disability whether diagnosed as PTSD or 
otherwise.  

To that end, the veteran must be afforded a VA psychiatric 
examination to determine the precise nature of any 
psychiatric disability and for an opinion regarding the 
likely etiology of any such disability diagnosed.  

In the event that a diagnosed psychiatric disability is 
determined to have predated service, the Board requires an 
opinion regarding whether such disability was aggravated by 
service.  

The RO must obtain the veteran's most recent psychiatric 
treatment records, both VA and private.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the Veterans Claims Assistance Act of 
2000 (VCAA).  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify whether he still desires to 
appear a hearing before a VLJ at the RO.  
If so, a hearing should be scheduled in 
an appropriate manner.  

3.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all mental 
healthcare providers, both VA and 
private, who treated the veteran for a 
psychiatric disorder since October 2001.  
After securing any necessary releases, 
the RO should obtain records from the 
relevant healthcare providers.  

4.  Next, the RO should schedule the 
veteran for a psychiatric examination.  
The examiner is asked to diagnose all 
psychiatric disabilities, if any, and to 
provide an opinion regarding the etiology 
of each psychiatric disability diagnosed.  
In particular, the examiner should opine 
as to the likelihood that any currently 
demonstrated innocently acquired 
psychiatric disability had its clinical 
onset during the veteran's period of 
active service.  In the event that a 
diagnosed psychiatric disability is 
determined to have predated service, the 
examiner should opine on whether such 
disability was aggravated by service.  
The examiner is asked to review the 
claims file in conjunction with the 
examination and to provide a rationale 
for all conclusions.  

5.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (2003).  

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




